Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art, Nakamura (US 7495754), discloses an apparatus and method for measuring properties of molecules in a fluid, comprising: providing a flow cell 16 including at least six flow cell sidewalls arranged in a shape and configured to receive a light beam from a first light source 8 at an orthogonal angle through a first flow cell sidewall of the at least six flow cell sidewalls (Fig 2-3), the light beam from the first light source exiting the flow cell through a second flow cell sidewall of the at least six flow cell sidewalls, the second flow cell sidewall of the at least six flow cell sidewalls being disposed opposite and parallel to the first flow cell sidewall of the at least six flow cell sidewalls, the light beam from the first light source having a first predetermined wavelength (Fig 2 shows light 12 from source 8 entering first flow cell sidewall orthogonally and passing through second opposing sidewall, reflecting form mirror 26, and back through flow cell to detector 30; columns 1, 4-5); providing an inlet for receiving the fluid (22i, 24i); providing an outlet for expelling the fluid (220, 24o); and providing a hollow chamber fluidly coupled to the inlet and the outlet (chambers 20a, 20b), a first chamber sidewall bisecting the length of the flow cell, the first chamber sidewall 18 having a predetermined angle to the incoming direction of the light beam from the first light source (partition wall 18; col. 1); providing a refractive index sensor 30 configured to detect the light beam from the first light source transmitted through the hollow chamber of the flow cell and exiting the flow cell through the second flow cell sidewall of the at least six flow cell sidewalls; and providing processing circuitry electrically connected to the refractive index light sensor (signal processing circuit 36 calculates refractive index; col 1).  However, the prior art fails to specifically disclose, in combination with the other claimed elements, wherein the flow cell has at least 6 sides comprises a cuboid shape flow cell, or wherein the device further comprises a first light sensor configured to detect the light beam from the first light source scattered off the fluid in the hollow chamber.
Regarding claim 18, the prior art discloses an apparatus and method according to the details recited above regarding claim 1.  However, the prior art fails to further disclose a semiconductor processing system for applying a fluid to a substrate comprising a fluid monitoring apparatus according to the   Regarding claim 19, the prior art discloses a method of measuring properties of a sample in a flow cell according to the methods recited above with respect to claim 1, but is fails to disclose or suggest, in combination with the other claimed steps, wherein the method comprises determining, via processing circuitry and a refractive index sensor configured to detect the light beam from the first light source transmitted through the hollow chamber of the flow cell and exiting the flow cell through the second flow cell sidewall of the at least six flow cell sidewalls, a concentration of the polymer molecules in a solvent of the fluid, the fluid including a mixture of the polymer molecules having a refractive index and the solvent having a refractive index; and determining, via the processing circuitry and a first light sensor configured to detect the light beam from the first light source scattered off the fluid in the hollow chamber, a size of polymer molecules in the fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877                                                                                                                                                                                               No